Title: To James Madison from John B. Prevost, 8 August 1803
From: Prevost, John B.
To: Madison, James


D Sir
New York August 8. 1803.
The success of our friend Mr Munroe in the late popular negociation has determined many of our Citizens to become inhabitants of the new territory and peculiar circumstances induce me also to think of a change of residence provided an appointment could be obtained not less honorable than the one I at present hold. I have therefore taken the liberty to mention the subject to you and if it should not interfere with other views and determinations must solicit you to communicate my wishes to the President. No doubt a variety of applications will be made on this occasion and most probably by many to whom a preference ought to be given in which case I hope I need not assure you that my zeal in the support of the present administration will not be diminished. Be good enough to present my respects to Mrs. Madison and to accept the assurance of my high respect and sincere regard. I am sir Your Most Obed H sert
J B Prevost
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Prevost”). Docketed by Jefferson.



   
   Prevost was recorder of New York City; he was appointed a judge of the superior court of the Orleans Territory in 1804 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:504 n. 3; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:14 n. 4).


